Ladd, J.
1 I. The remedy was not by appeal to the county superintendent. Had the defendant conceded a legal contract, and sought to discharge the plaintiff, then it must have proceeded under section 2782 of the Code. In such event the only remedy would have been by appeal, as the acts of the board under that section are judicial in character. Smith v. District Tp., 42 Iowa, 522; Kirkpatrick v. School Dist., 53 Iowa, 585; Park v. School Dist., 65 Iowa, 209. But when a teacher is discharged without the hearing contemplated, the act is wrongful, and resort may be had to the courts; in other words, in order to discharge a teacher, the board of directors must pursue the method prescribed by the statute. Park v. School Dist., supra. Where, without such hearing, there is simply a refusal to allow the teacher to render services because of the alleged illegality of the contract, there is nothing from which to appeal. The act of the board of directors in such a case is wrongful, and suit for breach of Contract may be maintained. Hull v. School Dist., 82 Iowa, 686; Benson v. District Tp., 100 Iowa, 331.
*322 *31II. The point is made that the contract was invalid, because it did not state the time the school was to be taught, as *32required by section 2778 of the Code. The rules and regulations of the district fixed the time the schools were to be open, and these are made a part of the contract. This determined the time with reasonable certainty.
3 III. The important question, however, is whether the board of directors had the authority to employ a teacher or superintendent for a period of five years. Our statutes are silent as to, the duration of such contracts, and a limitation of the length of time a teacher may be engaged to teach in the public schools, if it exists, is the result of inference to be drawn from other provisions of the law, or because of public policy. By section 2743 of the Code the school district is a body politic, and as such may sue and be sued. The board of directors represents the district, — from a legal standpoint, is the district. It is a continuing body. The officers change, but the corporation continues unchanged. The contracts are of the corporation, and not of the members of the board individually. It is not essential, then, that contracts be limited to the terms of office of the individuals making up the board. Rewbelt v. School Town of Noblesville, 106 Ind., 478 (7 N. E. Rep. 206); Tappan v. School Dist, 44 Mich., 500 (7 N. W. Rep. 73); Farrell v. School Dist., 98 Mich., 43 (56 N. W. Rep. 1053) ; Taylor v. School Dist., 16 Wash., 365 (47 Pac. Rep. 758); Wait v. Ray, 67 N. Y. 36. See Dubuque Female College v. District Tp. of City of Dubuque, 13 Iowa, 555. Section 2778 provides that: “The board shall elect all teachers and make all contracts necessary or proper for exercising the powers granted and performing the duties required by law. Contracts with teachers must be in writing, and shall state the length of time the school must be taught, the compensation per week of five school days or month of four weeks, and such other matters as must be agreed upon, signed by the teacher and president and filed with the secretary before the teacher commences to teach under such contract.” Under section 2776 the district “may *33select a person, who shall have general supervision of the schools in any district subject to the control of the board.” Section 2773 of the Code authorizes the board of directors to “designate the period each school shall be held beyond the time required by law.” That time is twenty-four weeks of five school days each in each school year commencing the third Monday in March, unless the county superintendent shall authorize shortening this period. As the time the school is to be taught cannot be known years in advance, it would be impossible for the teacher or the board to fairly contract. Section 2749 empowers the electors at their annual meeting to determine what additional branches shall be taught during the following school year, and by section 2772 the board of directors is authorized to prescribe a full course of study for the school. How shall it be ascertained, several years in advance, whether the teacher employed will be competent to instruct in branches which may be prescribed by the electors or the board 1 Again, not exceeding fifteen dollars per year for each pupil may be raised for teacher’s fund. “How shall it be known whether the fund to be raised will be sufficient to compensate the teacher according to his contract for a longer period than one year ? The board of directors is required to publish a detailed account of expenses, and an estimate of the next school year, two weeks prior to the annual election. This is to inform the electors of the manner in which the business has been transacted, and of the probable cost of the corporation during the following year. Taxes are levied annually. The ordinary certificate of the teacher is limited to one year. If it were intended that employment might be made for a longer time than a school year, why thus limit the certificate and the teacher’s fund ? And why make the estimate of expenses and determine the course of study each year? We think that an examination of the statutes leads to the inevitable conclusion that the legislature intended such contracts to be limited in duration to the school year as determined by the board of directors. If not so limited, then the directors might *34employ teachers for any number of years, tie up the hands of their successors in office, and wrest from the control of the people the schools which they are required to support. The spirit of these statutes is repugnant to the idea that one board of directors, by contract wholly to be performed in the future, can devest future boards of the power to select teachers, and make contracts therefor, and indirectly take from the people all the advantages to be derived from annual elections. This ■conclusion is strengthened by the universal practice of employing a teacher for a single school year. What we have said finds support in the reasoning of Stevenson v. School Directors, 87 Ill. 255. The statute construed in Board v. Shields, 130 Ind. Sup. 6 (29 N. E. Rep. 386), differs essentially from those to which attention has been called. The ruling of the , district court was right, and the judgment is aeeirmbd.